Citation Nr: 0728094	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-19 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for nerve damage as a result of a 
thoracotomy.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1959.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  The veteran sustained nerve damage as a result of a July 
2003 VA surgical operation.

2.  Nerve damage was a reasonably foreseeable risk of the 
July 2003 VA surgical operation.

3.  The veteran was not properly informed of the risk of 
nerve damage prior to the July 2003 VA surgical operation.

4.  The lack of disclosure of the risk of nerve damage was 
not a minor deviation from the informed consent requirement 
of 38 C.F.R. § 17.32.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
nerve damage as a result of a thoracotomy have been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358, 3.361, 17.32 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for nerve damage as a result of a thoracotomy 
as the Board is taking action favorable to the veteran by 
granting these benefits.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32;  38 C.F.R. § 3.361(d)(2).

The veteran contends that benefits are warranted for his 
currently diagnosed nerve damage, under the provisions of 38 
U.S.C.A. § 1151, due to errors in a July 2003 VA thoracotomy.

A July 2003 VA consent form stated that a video assisted 
thoracotomy, possible left thoracotomy, lung biopsy, and 
possible lung resection were to be performed on the veteran.  
The form stated that the "nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to [the veteran]."  
After a line stating that the veteran "understood the nature 
of the operation or procedure to be" a handwritten note 
stated "procedure explained to the patient."  The 
counseling physician signed the record, indicated that he had 
counseled the veteran "as to the nature of the proposed 
procedure(s), attendant risks involved, and expected results, 
as described above."  The veteran signed the record, 
indicating that he understood "the nature of the proposed 
procedure(s), attendant risks involved, and expected results, 
as described above, and hereby request such procedure(s) to 
be performed."

Multiple July 2003 VA medical records show that a left 
thoracotomy and lung biopsy were performed on the veteran on 
July 29, 2003.

Multiple August 2003 VA medical records show that the veteran 
consistently complained of pain since the July 2003 VA 
operation.

A September 2003 VA outpatient medical report gave an 
assessment of neuropathic pain in dermatomal distribution 
status post left thoracotomy.  The medical evidence of record 
shows that nerve disorders have been consistently diagnosed 
since September 2003.

A January 2004 private medical report stated that the July 
2003 VA operation resulted in a severed nerve in the 
veteran's back.  The diagnosis was "[n]erve injury to the 
back with neuropathic changes along the course of the nerve 
to the abdomen."

A December 2004 VA peripheral nerves examination report 
stated that the examiner reviewed the claims file.  After 
physical examination, the diagnosis was thoracic neuralgia.  
The examiner stated

[i]t is likely that the veteran's 
thoracic neuralgia is a result of the 
surgical treatment, specifically the 
thoracotomy with wedge biopsy.  Rationale 
behind this conclusion is that there is 
documentation of this diagnosis from the 
thoracic surgeons, the veteran's primary 
care provider[,] as well as the pain 
clinic physician.  Post thor[a]cotomy 
pain is a common complication, 
occ[u]rring in 55% of patients who have 
this procedure[.]  This not an unexpected 
occur[r]ence, nor is it the result of 
improper care or negligence.  This is a 
known result of the procedure and occurs 
with relative frequency.

In a transcript of a November 2006 videoconference hearing 
before the Board, the veteran stated that the only "side 
effect" the operating physician informed him of "was that 
one out of 100,000 people died."  The veteran stated that 
the physician did not mention any possibility of cutting a 
nerve or residual pain.  The veteran's spouse stated that she 
was present when this information was conveyed to the 
veteran.  She reported that the doctor did not state there 
were any side effects to the surgery other than the 1 in 
100,000 chance of death.  The veteran stated that based on 
this information, he signed the consent form.  He reported 
that prior to the surgery he was told there was a 10 percent 
chance that the tumor in his lungs was malignant.  The 
veteran reported that after the surgery, he was told there 
was a 65 percent chance of the nerve damage he experienced.  
The veteran reported that if he had known there was a 65 
percent chance of nerve damage and only a 10 percent chance 
of a malignant tumor, he would not have elected to have 
surgery.  The veteran also stated that neither a second VA 
physician, who was supervising the operation, nor the 
veteran's own private physician told him about the 
possibility of nerve damage as a result of the operation.

Initially, the Board notes that the medical evidence of 
record shows that the veteran has a currently diagnosed nerve 
disorder.  Furthermore, the December 2004 VA peripheral 
nerves examination report stated that the nerve disorder was 
likely the result of the July 2003 VA thoracotomy surgical 
operation.  The only medical evidence of record that 
discusses whether there was any error in the operative 
procedure is also the December 2004 VA peripheral nerves 
examination report which stated that the nerve damage was not 
the result of carelessness or negligence, nor was it an 
unexpected result.  Indeed, the examiner stated that the 
nerve damage was a common occurrence that occurred in 55 
percent of all similar surgeries.  Accordingly, as 
carelessness, negligence, lack of proper skill, and error in 
judgment have not been shown and the event was reasonably 
foreseeable, the only question remaining before the Board is 
whether there was a fault on the part of VA in furnishing 
hospital care.

In this regard, it must be determined whether VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent.  See 38 
C.F.R. § 3.361(d)(1)(ii).  Informed consent requires, in 
part, that the practitioner explain in language 
understandable to the patient the "reasonably foreseeable 
associated risks, complications or side effects" of the 
medical treatment.  38 C.F.R. § 17.32(c).  The Board notes 
that the December 2004 VA peripheral nerves examination 
report stated that post-thoracotomy pain was a "common 
complication" which occurred in 55 percent of all patients.  
As such, the Board finds that the veteran's nerve damage was 
a reasonably foreseeable risk.  Accordingly, 38 C.F.R. 
§ 17.32(c) requires that the veteran be properly informed of 
the risk of nerve damage.

The evidence of record regarding whether the veteran was 
properly informed is limited to the July 2003 VA consent form 
and the transcript of a November 2006 videoconference hearing 
before the Board.  While the July 2003 VA consent form states 
that the veteran was counseled as to the "attendant risks 
involved" in the procedure, it also stated that these risks 
were "described above."  There is nothing on the form that 
lists a single potential risk from the procedure, let alone 
the specific likelihood of nerve damage.  Accordingly, the 
July 2003 VA consent form does not show that the veteran was 
informed that nerve damage was a risk of the surgery.  In 
addition, both the veteran and his spouse stated in the 
November 2006 transcript that the physician never stated that 
nerve damage was a possible risk of the surgery.  While the 
veteran and his spouse are not medical examiners, and 
therefore, their statements are not competent evidence to 
make determinations of a medical nature, their statements are 
competent evidence on that of which they have personal 
knowledge.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  Accordingly, the statements of 
the veteran and his spouse in the November 2006 transcript 
are competent evidence that the veteran was not informed that 
nerve damage was a possible risk of the surgery.  As there is 
no contrary evidence of record that shows that the veteran 
was informed of this risk of nerve damage, the Board finds 
that the evidence of record shows that the veteran was not 
informed of any risk of nerve damage from the July 2003 VA 
thoracotomy surgical procedure.

The Board notes that only substantial, not complete, 
compliance with 38 C.F.R. § 17.32 is required, and minor 
deviations from the informed consent requirement will 
generally not defeat a finding of informed consent.  However, 
the evidence of record shows that there was more than a 50 
percent likelihood of nerve damage from the operation.  
Accordingly, the veteran was not informed of a side-effect 
which was actively likely to occur.  As such, the failure to 
disclose this risk cannot be considered a "minor" 
deviation.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran sustained nerve damage as a 
result of the July 2003 VA surgical operation, nerve damage 
was a reasonably foreseeable risk of the operation, the 
veteran was not properly informed of the risk of nerve damage 
prior to the operation, and this disclosure was not a minor 
deviation from the informed consent requirement.  Therefore, 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for nerve damage as a result of a thoracotomy are 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for nerve damage as a result of a thoracotomy are 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


